Citation Nr: 0940005	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
September 1945 and from September 1950 to June 1952.  He died 
in December 2002.  The appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim was previously before the Board in June 2007.  At 
that time, a remand was ordered to accomplish further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2002, at the age of 81.  
The immediate cause of death was sepsis; the underlying cause 
was aspiration and chronic obstructive pulmonary disease 
(COPD).  

2.  At the time of the Veteran's death, service-connection 
was in effect for posttraumatic stress disorder (PTSD), rated 
100 percent disabling, effective December 1996, and malaria, 
rated as noncompensably disabling.  

3.  COPD was not affirmatively shown to have had onset during 
service, was first diagnosed after service beyond the 
one-year presumptive period for a chronic disease and has not 
been shown to be causally related to service or to have been 
caused or aggravated by a service-connected disability to 
include PTSD or malaria.

4.  A service-connected disability did not contribute 
substantially or materially to the cause of the Veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2009).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO provided the Appellant post-adjudication 
VCAA notice by a letter, dated in June 2007.  The Appellant 
was notified of the evidence needed to substantiate the claim 
of service connection for cause of death, namely, evidence 
that the Veteran died of a service-connected injury or 
disease.  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the effective date of the claim and for the degree 
of disability assignable); and of Hupp v. Nicholson, 1 Vet. 
App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim for a 
condition not yet service connected). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2009.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

It is acknowledged that the VCAA notice discussed above did 
not include a statement of the conditions for which the 
Veteran was service-connected at the time of his death, the 
appellant demonstrated actual knowledge of the Veteran's 
service-connected disabilities in statements in support of 
the claim.  Because the appellant demonstrated actual 
knowledge of the Veteran's service-connected disabilities and 
specifically argued that the service-connected PTSD was a 
contributory cause of the Veteran's death, the content error 
did not affect the essential fairness of the adjudication.  

For the above reasons, no further development is required 
with respect to the duty to notify.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Correspondence associated with the 
record shows that part of the Veteran's claims file, to 
include the service treatment records, is missing.  Attempts 
by the RO to locate the file were futile.  As for the service 
treatment records, it appears the records were destroyed in a 
1973 fire at the National Personnel Records Center (NPRC) - a 
military records repository, and that attempts to reconstruct 
these records were unsuccessful.  When, as here, the service 
records cannot be located, through no fault of the Appellant, 
VA has a heightened obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit- of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO has 
obtained post-service VA records and private medical records.  
VA medical opinions have been obtained.

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran died on December [redacted], 2002, at the age of 81.  The 
immediate cause of death was sepsis; the underlying cause was 
aspiration and chronic obstructive pulmonary disease (COPD). 

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling, effective 
December 1996, and malaria, rated as noncompensably 
disabling.  

The appellant asserts that the Veteran's service-connected 
PTSD was a predominant factor affecting his health, and 
contributed to his death.  She specifically claims that right 
before he went into respiratory arrest and was admitted to 
the hospital, she found him in the bathroom coughing and 
visibly upset, saying "they are all dead," which she 
interpreted to be a nightmare or flashback from the war.  

The VA treatment records in 1994 show that the Veteran was 
diagnosed COPD in 1990.  The clinician noted a history of 
smoking until 15 years prior.  

The Veteran was first treated for PTSD in 1997, with a 
diagnosis rendered in August of that year.

On April 1998 VA examination for malaria, the examiner noted 
a history of PTSD, COPD, and esophageal reflux.  The examiner 
diagnosed malaria, treated from 1942 to 1944, without 
subsequent treatment or residuals.  

In April 2001, the Veteran was admitted for aspiration with 
respiratory arrest.  A history of intubation for aspiration 
was also noted.  The Veteran's history was positive for 
smoking. 

In July 2002, the Veteran was treated for acute COPD 
exacerbation.  The clinician reported that the Veteran had 
been hospitalized four times for COPD exacerbation, along 
with a history of smoking.  The clinician noted that the 
Veteran's episodes of respiratory distress appeared to be 
related to anger.  

The Veteran's terminal hospital records show that he was 
admitted on December 12, 2002, for respiratory arrest 
followed by cardiac arrest.  Prior to arrival at the hospital 
and during the course of hospitalization, he had some seizure  
activity.  He became unresponsive and his condition 
deteriorated.  The clinician noted a strong smoking history, 
although the Veteran had quit 20 years prior.  Past medical 
history included COPD, hiatial hernia, gastroesophageal 
reflux disease, atherosclerotic heart disease, and 
questionable history of hypertension.  In a death summary 
report, it was noted that, prior to admission, the Veteran 
developed coughing secondary to his reflux.  He became short 
of breath and unresponsive.  

In a statement in January 2003, Dr. R.T. reported that he 
treated the Veteran prior to his death, after he had been 
intubated.  Dr. R.T. identified the Veteran's history of COPD 
with bronchial spasms and PTSD.  Dr. R.T. noted that any type 
of stressful situation can cause an increase in spacity to 
the bronchials causing the airway to be compromised.  While 
Dr. R.T. opined that someone with PTSD could possibly have an 
increase in spacity of their bronchial tree, he could not 
give the exact reason for the onset of the Veteran's 
exacerbation and ultimate respiratory arrest.  

In February 2003 the RO obtained a medical opinion to 
determine whether the Veteran's PTSD was a direct or 
contributing cause of his demise.  Following a review of the 
claims file, to include the January 2003 letter from Dr. 
R.T., the VA examiner noted that while the record showed that 
the Veteran suffered from PTSD, there was no indication that 
it caused or contributed to the Veteran's death.    

In February 2003, at the Appellant's request, a psychologist 
who evaluated the Veteran for PTSD in April 1998, Dr. J.M., 
noted that the Veteran had PTSD due to service.  Dr. J.M. 
also indicated that the Veteran suffered from COPD and 
bronchial spasms, and those symptoms were contributing 
factors to the Veteran's death.  The relationship between 
emotional distress, such as associated with chronic PTSD and 
exacerbation of physical symptoms, such as bronchial spasms, 
was well documented.  Accordingly, it was reasonable to 
conclude that the Veteran's PTSD indirectly played a part, a 
contributing role, in his demise.  

In July 2007, G.C., a licensed temperament therapist, 
submitted a statement wherein she indicated that while COPD 
was the cause of the Veteran's death, his PTSD was so severe 
that it could not be separated from his COPD.  The Veteran's 
mental state was in direct proportion to his death and 
contributed significantly to it.  She determined that when 
the Veteran's COPD would worsen it was following many 
episodes of rage and panic.  G.C. indicated that it was her 
experience that with patients suffering from type of 
psychosis that the Veteran suffered, mental illness was 
usually diagnosed as the principal cause of death.  She noted 
that many Veterans who suffered from PTSD would develop COPD 
and the two illnesses could not be separated.  She therefore 
concluded that the Veteran died from posttraumatic stress 
disorder complicated by COPD.  

In November 2007, Dr. R.T. indicated that he did not have 
enough knowledge about PTSD and could not state whether it 
caused or contributed to the Veteran's death.  

Pursuant to the Board remand, in April 2009, the RO obtained 
an opinion from a VA mental health professional as to whether 
it was at least as likely as not that the Veteran's PTSD was 
the principal cause of death or whether it contributed to 
death.  The VA examiner reviewed the file and acknowledged 
the conclusion of J.M. that the Veteran's PTSD may have been 
a contributing factor in his death.  The VA examiner 
indicated that there was no implication in the evidence of 
record that the Veteran's COPD was secondary to PTSD.  Rather 
the evidence revealed long-term deteriorating respiratory 
function as indicated by increased involvement with 
cardiology programs.  

The VA examiner noted the appellant's statements that the 
Veteran exhibited symptoms of PTSD when she found him in the 
bathroom, as well as her contention that chronic dreams and 
episodes of hyperarousal secondary to PTSD played a powerful 
role in causing his death.  The VA examiner indicated that 
the terminal hospitalization records did not contain an 
opinion that identified the Veteran's PTSD as a primary or 
proximal cause of death.  The VA examiner indicated that the 
suggestion that Veteran's episode of respiratory collapse 
from COPD could have initially been precipitated by nocturnal 
posttraumatic stress disorder was speculative, as there was 
no clear evidence to support a finding that chronic 
hyperarousal aggravated COPD.  Accordingly, based on the data 
available, there was insufficient evidence to support a 
finding that PTSD was either a principal or contributory 
cause of death.  Additionally, there were many other factors 
that could have contributed to the cause of death such as 
dysphagia, esophageal reflux, and obesity.  Thus the VA 
examiner concluded that it was less likely than not, based on 
the evidence of record, that PTSD was a primary or 
contributing factor to the Veteran's death.  

Legal Principles for Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

Direct Service Connection for the Cause of Death 

Although the service treatment records are unavailable, there 
is no evidence contemporaneous with service or from any other 
source to affirmatively show that the COPD and its acute 
complications, to include respiratory problems, was otherwise 
noted, that is, observed during service.  Thus, service 
connection for the fatal condition under 38 C.F.R. § 3.303(a) 
is not established. 

After service, the medical evidence shows a diagnosis and 
treatment for COPD in 1994, with an initial diagnosis in 
1990, 38 years after service.  The absence of documented 
complaints associated with COPD from 1952 to 1990, is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death based on continuity of 
symptomatology of the fatal conditions under 38 C.F.R. § 
3.303(b).

Regarding service connection for the cause of death based on 
the initial documentation after service under 38 C.F.R. § 
3.303(d), none of the fatal conditions is under case law a 
disease where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent evidence of record that relates the fatal 
sepsis or the underlying causes of death, aspiration and 
COPD, to an injury, disease, or event of service origin, 
service connection for the fatal COPD under 38 C.F.R. 
§ 3.303(d) is not established.  

Secondary Service Connection 

The appellant primarily argues that the Veteran's fatal COPD was 
caused by or made worse by service-connected posttraumatic stress 
disorder.

To the extent the appellant relates the Veteran's COPD to the 
service-connected PTSD or malaria, none of these are 
conditions under case law that have been found to be capable 
of lay observation, and the determination as to the presence 
or diagnosis of either disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Where as here, the determinative question involves medical 
causation, that is, medical evidence of an association or 
link between COPD and the PTSD or malaria, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the appellant is not qualified through 
education, training, and experience to offer an opinion on 
medical causation.  For this reason, the Board excludes the 
appellant's statements as competent evidence to establish a 
causal relationship between COPD and PTSD.  Indeed, in the 
present case the question of etiology involves complex issues 
not suited to lay opinion.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

While in July 2002, the Veteran was treated for acute COPD 
exacerbation.  The clinician noted that the Veteran had been 
hospitalized four times for COPD exacerbation.  The clinician 
correlated the Veteran's episodes of respiratory distress to 
anger, but did not provide an opinion that causally linked 
the Veteran's COPD problems to PTSD.  

Dr. R.T. reported that while someone with PTSD could possibly 
have an increase in spacity of their bronchial tree, he also 
reported that he did not have enough knowledge about PTSD and 
could not say that it caused or contributed to the Veteran's 
death.  

Dr. J.M. noted that the relationship between emotional 
distress, such as associated with chronic PTSD and 
exacerbation of physical symptoms, such as bronchial spasms, 
were well documented.  Accordingly, it was reasonable to 
conclude that the Veteran's PTSD indirectly played a part, a 
contributing role in his demise.  

Opinions that there "may" be a relationship between service-
connected disability and cause of death are speculative.  A 
medical opinion expressed in the term of "may" also implies 
that it "may not" and it is too speculative to establish a 
medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  Accordingly, the Board places little probative 
weight on such opinions as to the cause of the Veteran's 
death.

Two different VA mental health professionals have offered 
opinions concerning the question of a medical nexus or 
medical causation.

In July 2007 G.C. submitted a statement wherein she indicated 
that while COPD was the cause of the Veteran's death, the 
Veteran's PTSD was so severe that it could not be separated 
from his COPD.  G.C. concluded that the Veteran died from 
PTSD, as the immediate cause of death, complicated by COPD.  
G.C.'s opinion, while apparently based on her personal 
knowledge of Veterans who also suffered from PTSD, was not 
evidently based on a review of the record as the terminal 
hospitalization records and death certificate do not make any 
mention of PTSD as a primary or contributory cause of death.  
A review of the records would have also revealed possible 
contributory sources of the Veteran's COPD other than his 
PTSD, such a history of smoking and episodes of respiratory 
arrests, obesity, dysphagia, and esophageal reflux.  
Additionally, G.C. did not cite to medical literature or 
studies to support her opinion.

The Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the analytical findings, 
and the probative weight of a medical opinion may be reduced 
if the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors 
for assessing the probative value of a medical opinion are 
the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

As for the VA examiners, their conclusions are not less bare 
and are accompanied by more detail than that provided by G.C.  
The VA examiner in February 2003, following a review of the 
Veteran's claims file, determined that while the record 
showed that the Veteran suffered from PTSD, there was no 
indication that such disorder caused or contributed to the 
Veteran's death.    

The VA examiner in April 2009, reviewed the file and stated 
that J.M.'s statement was based on speculation.  The VA 
examiner indicated that the evidence revealed long term 
deteriorating respiratory function as indicated by increased 
involvement with cardiology programs, as opposed to a causal 
connection between COPD and PTSD.  Moreover, the examiner 
noted that there were many other factors that could have 
contributed to the cause of death such as dysphagia, 
esophageal reflux, and obesity and such other conditions were 
not discussed or even acknowledged by the G.C.  

The VA examiner in April 2009 opined that the suggestion that 
Veteran's episode of respiratory collapse from COPD could 
have initially been precipitated by nocturnal PTSD was 
speculative, as there was no clear evidence to support a 
finding that chronic hyperarousal aggravated COPD.  Service 
connection may not be based on a resort to speculation.  38 
C.F.R. § 3.102.  Thus the VA examiner concluded that it was 
less likely than not, based on the evidence of record, that 
posttraumatic stress disorder was the primary or contributing 
factor to the Veteran's death, thereby rebutting in the 
private clinicians' findings on the matter.

The appellant has argued that she should be afforded the 
benefit-of-the-doubt in this case as the medical evidence 
presents a reasonable doubt regarding the cause of the 
Veteran's death.  The reasonable doubt doctrine, however, 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

As discussed, all but one of the medical opinions either 
indicated the unlikely probability of a nexus between a 
service-connected disability and cause of death or were based 
on speculation.  The one favorable medical opinion by G.C. 
was deemed to be of less probative value than the other 
opinions. Thus, the Board finds that this case is not one for 
which reasonable doubt has been presented.

To the extent that the appellant attributes the fatal sepsis 
or the underlying causes of death, aspiration and COPD, to 
the service-connected malaria, the medical evidence shows 
that the condition was asymptomatic with no residuals since 
treatment in 1946.  Moreover, there is no competent evidence 
of record that relates the service-connected malaria to the 
fatal sepsis, aspiration or COPD.  

As the weight of the competent evidence demonstrates that the 
Veteran's cause of death was not related to a disability or 
disease incurred in service or to service- connected 
disability, the preponderance of the evidence is against the 
Appellant's claim for service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


